Title: To Thomas Jefferson from George Washington, 22 November 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
22d. Novr. 1793.

I think Colo. Humphrey’s in one of his letters to you, refers to his to me, for some article of News. I see nothing therein that we have not had before; but send it nevertheless, for your perusal.
Can any thing be said, or done, respecting the Marquis de la Fayette? I send the letter that you may give it another perusal. I send a letter also from a French Gentleman in New York offering his Services as Engineer &ca. We may want such characters! A civil answer therefore may not be amiss to give him, although he cannot be employed now, nor never indeed he is well qualified.
Are resignations deposited in the Office of State? If they are I send one just received. Yours always

Go: Washington

